Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 9-12, 14, 18 and 19 are pending in the application. Claims 1, 9-12, 14, 18 and 19 are allowed.


Response to Amendment / Argument
The rejections under 35 USC 112(b) and under 35 USC 102(a)(1) have been overcome by Applicant’s amendments to the claims such that claims 14 and 18 are supported by the provisional application. The provisional double patenting rejection over claims in Application Serial No. 16/851,041 has been withdrawn since the instant application has an earlier effective filing date. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626